Exhibit 10.1

 

EMPLOYEE PROTECTION AND NONCOMPETITION AGREEMENT

 

This EMPLOYEE PROTECTION AND NONCOMPETITION AGREEMENT (“Agreement”), by and
between Care Capital Properties, Inc. (the “Company”) and Anna N. Fitzgerald
(“Employee”), is effective as of the 4th day of October, 2016 (the “Effective
Date”).

 

WHEREAS, the Company desires to employ Employee as its Senior Vice President,
Chief Accounting Officer effective on the Effective Date on the terms and
conditions, and for the consideration hereinafter set forth, and Employee
desires to be employed by the Company on and following the Effective Date, on
such terms and conditions and for such consideration; and

 

WHEREAS, this Agreement provides Employee with severance if Employee’s
employment is terminated in certain circumstances and provides the Company with
certain protections regarding Employee’s actions, including after termination of
employment.

 

NOW, THEREFORE, in consideration of the promises and the respective covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company and Employee agree as follows:

 

1.                                      Certain Terminations Following a Change
of Control.

 

(a)                                 Termination Other than for Cause, or for
Good Reason.  If a Change of Control (as defined below) shall occur and within
one year after the date of the occurrence of such Change of Control, the Company
shall terminate Employee’s employment other than for Cause or Employee shall
terminate Employee’s employment for Good Reason (each as defined below), subject
to Employee’s execution of a general release of claims in form substantially
similar to the form attached hereto as Appendix A (the “Release”):

 

(i)                                     The Company shall pay Employee’s Base
Salary (as defined below) through the Date of Termination (as defined below),
any earned but unpaid Annual Bonus (as defined below) for periods ending on or
prior to the Date of Termination, and all amounts earned and owed (but yet
unpaid) to Employee pursuant to the terms and conditions of the employee benefit
plans and programs of the Company in effect at the time such payments are due,
including accrued and unpaid vacation (the “Accrued Obligations”).  The term
“Base Salary” for purposes of this Agreement shall refer to Employee’s base
salary annualized, as most recently increased prior to the Date of Termination. 
The term “Annual Bonus” for purposes of this Agreement shall refer to Employee’s
annual cash bonus pursuant to the terms of the Company’s annual incentive plan,
as in effect from time to time.

 

(ii)                                  The Company shall pay Employee within 30
days of the Date of Termination (but not earlier than the date on which the
Release becomes irrevocable) a lump sum payment equal to the sum of
(A) Employee’s Base Salary for a period of twelve months, plus (B) the Annual
Bonus that Employee would receive for the year of termination of employment
assuming target individual and Company performance.

 

--------------------------------------------------------------------------------


 

(iii)                               Subject to Section 9, the Company shall, at
the Company’s election, either (A) provide during the nine-month period
beginning on the Date of Termination (the “Medical Benefit Severance Period”)
Employee with continued medical, dental and vision benefits (but no other
benefits) at the same level as if Employee remained actively employed during the
Medical Benefit Severance Period, or (B) pay to Employee a cash lump sum payment
equal to (1) nine multiplied by (2) the excess of the monthly Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) premium as of
Employee’s Date of Termination for the medical, dental and vision coverage
Employee had immediately prior to Employee’s Date of Termination over the
monthly dollar amount Employee would have paid to the Company for such medical,
dental and vision coverage if Employee remained employed during the Medical
Benefit Severance Period.  If the Company elects pursuant to the preceding
sentence to provide medical, dental and vision benefits during the Medical
Benefit Severance Period, Employee shall pay the Company on a monthly basis the
portion of the periodic cost of such continued coverage equal to the dollar
amount of such periodic cost as if Employee remained employed during the Medical
Benefit Severance Period and such medical, dental and vision benefits shall
terminate at the earlier of (A) the end of the Medical Benefit Severance Period
or (B) the time they would be permitted to terminate under COBRA.  As and to the
extent provided by COBRA, Employee will be eligible to continue Employee’s
health insurance benefits at Employee’s own expense for the statutory period
prescribed by COBRA, treating Employee’s termination of employment as the
“qualifying event” (as defined in COBRA).

 

(b)                                 Other Terminations of Employment.  If
Employee’s employment shall terminate for any reason other than as specified in
Section 1(a), this Agreement shall terminate without further additional
obligations to Employee under this Agreement.

 

(c)                                  Death after Termination.  In the event of
the death of Employee during the period Employee is receiving payments pursuant
to this Agreement, Employee’s designated beneficiary shall be entitled to
receive the balance of the payments, or in the event of no designated
beneficiary, the remaining payments shall be made to Employee’s estate.

 

(d)                                 Definition of Change of Control.  For
purposes of this Agreement, “Change of Control” shall mean the occurrence of any
of the following events:

 

(i)                                     An acquisition (other than directly from
the Company) of any voting securities of the Company (the “Voting Securities”)
by any “Person” (having the meaning ascribed to such term in Section 3(a)(9) of
the Securities Exchange Act of 1934, as amended (the “1934 Act”), and as used in
Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d)) immediately after which such Person has beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) (“Beneficial
Ownership” and/or “Beneficially Owned”) of 35% or more of the combined voting
power of the Company’s then-outstanding Voting Securities; provided, however,
that in

 

2

--------------------------------------------------------------------------------


 

determining whether a Change of Control has occurred, Voting Securities which
are acquired in a Non-Control Acquisition (as hereinafter defined) shall not
constitute an acquisition which would cause a Change of Control. A Non-Control
Acquisition shall mean an acquisition by (A) the Company or any company,
corporation, partnership, limited liability company or other Person in which the
Company directly or indirectly owns a majority interest (“Subsidiary”), (B) an
employee benefit plan (or a trust forming a part thereof) maintained by the
Company or any Subsidiary, or (C) any Person in connection with a Non-Control
Transaction (as hereinafter defined);

 

(ii)                                  The individuals who, as of the Effective
Date, are members of the Board of Directors of the Company (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least a
majority of the Incumbent Board, such new director shall, for purposes of this
Section 1(d), be considered a member of the Incumbent Board; and provided,
further, however, that no individual shall be considered a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened election contest (as described in former
Rule 14a-11 promulgated under the 1934 Act) (“Election Contest”) or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board of Directors of the Company (a “Proxy Contest”), including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest;

 

(iii)                               Consummation of a merger, consolidation or
reorganization involving the Company, unless such transaction is a Non-Control
Transaction. For purposes of this Agreement, the term “Non-Control Transaction”
shall mean a merger, consolidation or reorganization of the Company in which:

 

(A)                               The stockholders of the Company, immediately
before such merger, consolidation or reorganization, own, directly or indirectly
immediately following such merger, consolidation or reorganization, at least 45%
of the combined voting power of the voting securities of the corporation or
entity resulting from such merger, consolidation or reorganization (the
“Surviving Company”) over which any Person has Beneficial Ownership in
substantially the same proportion as their Beneficial Ownership of the Voting
Securities immediately before such merger, consolidation or reorganization;

 

(B)                               The individuals who were members of the
Incumbent Board immediately prior to the execution of the agreement providing
for such merger, consolidation or reorganization constitute at least a majority
of the members of the board of directors or equivalent body of the Surviving
Company; and

 

3

--------------------------------------------------------------------------------


 

(C)                               No Person (other than the Company, any
Subsidiary, any employee benefit plan (or any trust forming a part thereof)
maintained by the Company, the Surviving Company or any Person who, immediately
prior to such merger, consolidation or reorganization, had Beneficial Ownership
of 35% or more of the then-outstanding Voting Securities) has Beneficial
Ownership of 35% or more of the combined voting power of the Surviving Company’s
then-outstanding voting securities;

 

(iv)                              A complete liquidation or dissolution of the
Company; or

 

(v)                                 The sale or other disposition of all or
substantially all of the assets of the Company to any Person (other than a
transfer to a Subsidiary).

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person; provided, however, that if a
Change of Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then-outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change of Control shall occur.

 

Notwithstanding anything herein to the contrary, with respect to any
compensation hereunder that is “nonqualified deferred compensation” for purposes
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
only to the extent necessary to comply with Section 409A of the Code, a Change
of Control must constitute a change in the ownership or effective control of the
Company, or in the ownership of a substantial portion of the assets of the
Company, within the meaning of Section 409A(a)(2)(A)(v) of the Code.

 

2.                                      Restrictive Covenants.

 

(a)                                 Confidentiality.

 

(i)                                     Employee shall not, unless written
permission is granted by the Company, disclose to or communicate in any manner
with the press or any other media about Employee’s employment with the Company,
the terms of this Agreement, the termination of Employee’s employment with the
Company, the Company’s businesses or affairs, the Company’s officers, directors,
employees and/or consultants, or any matter related to any of the foregoing.

 

(ii)                                  Employee acknowledges that it is the
policy of the Company and its Subsidiaries to maintain as secret and
confidential all information and techniques acquired, developed, possessed or
used by the Company and its Subsidiaries relating to their business, operations,
actual or potential products, strategies, assets, liabilities, potential assets
and liabilities, employees, customers, tenants, operators, borrowers, managers,
proposed or prospective customers,

 

4

--------------------------------------------------------------------------------


 

tenants, operators, borrowers and managers, business partners, communities,
buildings and facilities (including, without limitation: information protected
by the Company’s attorney/client, work product, or tax advisor/audit privileges;
tax matters and information; financial analysis and models; the Company’s
strategic plans; negotiations with third parties; methods, policies, processes,
formulas, techniques, know-how and other knowledge; trade practices, trade
secrets, or financial matters; lists of customers or customers’ purchases; lists
of suppliers, representatives, or other distributors; lists of and information
(business, financial and otherwise) about tenants, operators, borrowers,
managers and customers and their respective businesses and operations;
requirements for systems, programs, machines, or their equipment; information
regarding the Company’s bank accounts, credit agreement or financial
projections, results or information; information regarding the Company’s
directors or officers or their personal affairs), whether or not any such
information or any of the material described above is explicitly designated or
marked as “confidential” (“Confidential Information”).  “Confidential
Information” shall not include information that (A) is or becomes generally
available to the public other than as a result of a disclosure by Employee in
violation of this Agreement, (B) was available to Employee on a non-confidential
basis prior to Employee’s employment with the Company, or (C) is compelled to be
disclosed by any law, regulation or order of a court or governmental agency,
provided that prior written notice is given to the Company and Employee
cooperates with the Company in any efforts by the Company to limit the scope of
such obligation and/or to obtain confidential treatment of any material
disclosed pursuant to such obligation.  Employee recognizes that all such
Confidential Information is the sole and exclusive property of the Company and
its Subsidiaries, and that disclosure of Confidential Information would cause
damage to the Company and its Subsidiaries.  Employee shall not disclose,
directly or indirectly, any Confidential Information obtained during Employee’s
employment with the Company, and will take all necessary precautions to prevent
disclosure, to any unauthorized individual or entity inside or outside the
Company, and will not use the Confidential Information or permit its use for the
benefit of Employee or other third party other than the Company.  These
obligations shall continue for so long as the Confidential Information remains
Confidential Information.

 

(b)                                 Noncompetition, Nonsolicitation,
Noninterference.  Employee shall not during Employee’s employment with the
Company and during the one-year period after the termination of Employee’s
employment with the Company for any reason (the “Restricted Period”), either
directly or indirectly (through another business or person) engage in or
facilitate any of the following activities anywhere in the United States:

 

(i)                                     Hiring, recruiting, engaging as a
consultant or adviser, employing or attempting or soliciting to hire, recruit or
employ any person employed by the Company or any Subsidiary or affiliate, or
causing or attempting to cause any third party to do any of the foregoing;
nothing in this Section 2(b)(i) shall, however, restrict Employee from general
employment advertising on a broad basis not targeted at or designed for any such
employee;

 

5

--------------------------------------------------------------------------------


 

(ii)                                  Causing or attempting to cause any person
employed at any time during the Restricted Period by the Company or any
Subsidiary or affiliate to terminate his or her relationship with the Company or
any Subsidiary or affiliate;

 

(iii)                               Soliciting, enticing away, or endeavoring to
entice away, or otherwise interfering with any employee, customer, tenant,
operator, manager or any proposed employee, customer, tenant, operator or
manager with whom the Company or any Subsidiary or affiliate has ongoing
contact, financial partner or proposed financial partner with whom the Company
or any Subsidiary or affiliate has ongoing contact, vendor, supplier or other
similar business relation, who at any time during the Restricted Period or who
at any time during the period commencing one year prior to the Date of
Termination, to Employee’s knowledge, maintained a material business
relationship with the Company or any Subsidiary or affiliate or with whom the
Company or any Subsidiary or affiliate is targeting for a material business
relationship or is engaged in discussions with to commence a material business
relationship at the time of termination of Employee’s employment with the
Company; or

 

(iv)                              Performing services as an employee, director,
officer, consultant, independent contractor or advisor of, or investing in,
whether in the form of equity or debt, owning any interest or otherwise having
an ownership or other interest in or a connection to any Prohibited Entity (as
defined below); or performing services as an employee, director, officer,
consultant, independent contractor or advisor of any other company, entity or
person if those services relate directly to a business or businesses that
directly and materially compete with the Company anywhere in the United States. 
Nothing in this Section 2(b)(iv) shall, however, restrict Employee from
(A) making an investment in and owning up to 2% of the common stock of any
company whose stock is listed on a national exchange, provided that such
investment does not give Employee the right or ability to control or influence
the policy decisions of any direct competitor, or (B) except as provided in
Section 2(c) below, performing services as an employee, director, officer,
consultant, independent contractor or advisor of an operating company that
provides healthcare goods or services other than leasing or financing of real
property (for example, a hospital or nursing facility).  For purposes of this
Agreement, a “Prohibited Entity” is any company, entity or person that derives
more than 20% of its consolidated gross revenues from a business or businesses
that directly and materially compete with the Company.

 

(c)                                  Other Prohibited Activities.  Employee
acknowledges that Employee’s position at the Company provides Employee with
access to highly sensitive information concerning the Company’s lessees,
managers, borrowers and operators and their affiliates and leases, operating
agreements, management agreements and other contractual agreements with such
lessees, managers, borrowers and operators and their affiliates which are
critical to the Company’s ability to effectively function and to the properties
to be purchased by the Company, and that if Employee were to provide services
for such lessees, managers, borrowers and operators and/or their affiliates such
services would cause irreparable damages to the Company.  Employee shall not
during Employee’s

 

6

--------------------------------------------------------------------------------


 

employment and the Restricted Period, either directly or indirectly (through
another business or person), engage in or facilitate any of the following
activities anywhere in the United States or in any location outside the United
States where the Company conducts or plans to conduct business: performing
services as an employee, director, officer, consultant, independent contractor
or advisor of, or investing in, whether in the form of equity or debt, owning
any interest or otherwise having an ownership or other interest in any of the
Company’s then-current lessees, managers, borrowers or operators or any of their
respective parent, sister, subsidiary or affiliated entities (other than any
such lessee, manager, borrower or operator that, together with its parent,
sister, subsidiary and affiliated entities, contributes less than 5% of the
Company’s consolidated net operating income (NOI), computed on a pro forma
annualized basis consistent with the Company’s most recent supplemental
disclosure, and is not in default under any of its agreements with the Company
nor has an ongoing dispute with the Company) in any manner, including, without
limitation, as an owner, principal, partner, officer, director, stockholder,
employee, consultant, contractor, agent, broker, representative or otherwise. 
Nothing in this Section 2(c) shall, however, restrict Employee from making an
investment in and owning, directly or indirectly, up to 2% of the common stock
of any company whose stock is listed on a national exchange; provided that such
investment does not give Employee the right or ability to control or influence
the policy decisions of any lessee, manager, borrower or operator or any of its
parent, sister, subsidiary or affiliated entities.

 

(d)                                 Non-Disparagement.

 

(i)                                     Employee agrees not to make, or cause to
be made, any statement, observation or opinion, or communicate any information
(whether oral or written, directly or indirectly) that (A) accuses or implies
that the Company and/or any of its affiliates, together with their respective
present or former officers, directors, partners, stockholders, employees and
agents, and each of their predecessors, successors and assigns, engaged in any
wrongful, unlawful, unethical or improper conduct, whether relating to
Employee’s employment (or termination thereof), the business or operations of
the Company, or otherwise; or (B) disparages, impugns or in any way reflects
adversely upon the business, good will, products, business opportunities,
competency, character, behavior or reputation of the Company and/or any of its
affiliates, together with their respective present or former officers,
directors, partners, stockholders, employees and agents, and each of their
predecessors, successors and assigns.

 

(ii)                                  Nothing in this Agreement or the Release
shall be deemed to preclude Employee or the Company from providing truthful
testimony or information pursuant to subpoena, court or other similar legal
process or proceedings or to report to or cooperate with any governmental,
regulatory or self-regulatory body with jurisdiction over the Company, and to
make disclosures that are protected under whistleblower or other provisions of
applicable law or regulation.

 

7

--------------------------------------------------------------------------------


 

(e)                                  New Employer.  Employee shall provide the
terms and conditions of this Section 2 to any prospective new employer or new
employer and shall permit the Company to contact any such company, entity or
individual to confirm Employee’s compliance with this Section 2 and shall
provide the Company with such information as it requests to allow such inquiry.

 

(f)                                   Reasonableness of Restrictive Covenants.

 

(i)                                     Employee acknowledges that the covenants
contained in this Section 2 are reasonable in the scope of the activities
restricted, the geographic area covered by the restrictions, and the duration of
the restrictions, and that such covenants are reasonably necessary to protect
the Company’s legitimate interests in its Confidential Information, its
reputation, and in its relationships with its employees, customers, and
suppliers.

 

(ii)                                  The Company has consulted, and Employee
has had an opportunity to consult, with their respective legal counsel and to be
advised concerning the reasonableness and propriety of such covenants.  Employee
acknowledges that Employee’s observance of the covenants contained herein will
not deprive Employee of the ability to earn a livelihood or to support
Employee’s dependents.

 

(iii)                               If any provision or portion of Section 2 of
this Agreement is held to be unenforceable because of the scope, duration,
territory, or terms thereof, Employee agrees that the court making such
determination shall have the power to and shall reduce the scope, duration,
territory and/or terms of such provision, so that the provision is enforceable
by the court to afford the maximum protection to the Company under the law, and
such provision as amended shall be enforced by the court.

 

(g)                                  Right to Injunction.  In recognition of the
confidential nature of the Confidential Information, and in recognition of the
necessity of the limited restrictions imposed by Section 2, Employee and the
Company agree that it would be impossible to measure solely in money the damages
which the Company would suffer if Employee were to breach any of Employee’s
obligations hereunder.  Employee acknowledges that any breach of any provision
of this Agreement would irreparably injure the Company.  Accordingly, Employee
agrees that if Employee breaches any of the provisions of Section 2, the Company
shall be entitled, in addition to any other remedies to which the Company may be
entitled under this Agreement or otherwise, to an injunction to be issued
without bond by a court of competent jurisdiction, to restrain any breach, or
threatened breach, of any provision of Section 2, and Employee hereby waives any
right to assert any claim or defense that the Company has an adequate remedy at
law for any such breach or to require the Company to post bond or other security
during the pendency of such injunction.

 

(h)                                 Assistance.  During the one-year period
following a termination of Employee’s employment with the Company, Employee
shall from time to time provide the Company with such reasonable assistance and
cooperation as the Company may

 

8

--------------------------------------------------------------------------------


 

reasonably from time to time request in connection with any investigation,
claim, dispute, judicial, legislative, administrative or arbitral proceeding, or
litigation (any of the foregoing, a “Proceeding”) arising out of matters within
the knowledge of Employee and related to Employee’s position as an employee of
the Company.  Such assistance and cooperation shall include providing
information, declarations or statements to the Company, signing documents,
meeting with attorneys or other representatives of the Company, and preparing
for and giving truthful testimony in connection with any Proceeding or related
deposition.  In any such instance, Employee shall provide such assistance and
cooperation at times and in places mutually convenient for the Company and
Employee and which do not unreasonably interfere with Employee’s business or
personal activities.  The Company shall reimburse Employee’s reasonable
out-of-pocket costs and expenses in connection with such assistance and
cooperation upon Employee’s written request in such form and containing such
information as the Company shall reasonably request.

 

3.                                      Termination of Employment.  Subject to
the provisions of this Agreement, the Company may terminate Employee’s
employment at any time for any reason whatsoever or for no reason and with or
without Cause.  Employee acknowledges and agrees that Employee’s employment with
the Company is terminable at the will of the Company without any obligation,
except as may be expressly provided in Section 1.

 

(a)                                 Cause.  For purposes of this Agreement,
“Cause” shall mean (i) Employee’s indictment for, conviction of, or plea of nolo
contendere to, any felony or a misdemeanor involving fraud, dishonesty or moral
turpitude; (ii) the willful or intentional material breach by Employee of
Employee’s duties and responsibilities; (iii) the willful or intentional
material misconduct by Employee in the performance of Employee’s duties; or
(iv) the willful or intentional failure by Employee to comply with any lawful
instruction or directive of senior management of the Company.

 

(b)                                 Good Reason.  Employee may terminate
Employee’s employment for Good Reason or without Good Reason.  For purposes of
this Agreement, “Good Reason” shall mean any of the following occurring on or
after the Effective Date and to the extent not consented to, or suggested, by
Employee:

 

(i)                                     A material diminution in Employee’s
position, authority or duties (including the assignment to Employee of any
duties materially and adversely inconsistent with Employee’s position, authority
or duties);

 

(ii)                                  The Company shall materially reduce (other
than pursuant to a uniform reduction applicable to other similarly situated
executives of the Company) the Base Salary or annual target bonus opportunity of
Employee;

 

(iii)                               The Company shall require Employee to
relocate Employee’s principal business office to any location more than 30 miles
from its location on the Effective Date; or

 

9

--------------------------------------------------------------------------------


 

(iv)                              The failure of the Company to obtain the
assumption of this Agreement as contemplated by Section 5(c);

 

which in each case is not cured within 30 days after written notice from
Employee to the Company setting forth in reasonable detail the facts and
circumstances claimed to constitute Good Reason and affording an opportunity to
cure.  Any termination of employment by Employee for Good Reason shall be
communicated to the Company by written notice in accordance with this
Agreement.  Employee must deliver to the Company the Notice of Termination (as
defined below) not later than 90 days after Employee has actual knowledge of an
act or omission which constitutes Good Reason.  In the event that the Company
fails to remedy the condition constituting Good Reason during the applicable
cure period, the Separation from Service (as defined below) must occur, if at
all, within six months following the end of such cure period in order for such
termination as a result of such condition to constitute a termination for Good
Reason.

 

(c)                                  Notice of Termination.  Any termination by
the Company for Cause or by Employee for Good Reason shall be communicated by
notice (a “Notice of Termination”) given in accordance with this Agreement.  For
purposes of this Agreement, a Notice of Termination means a written notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination by the Company (for Cause) or by Employee (with
Good Reason) of Employee’s employment under the provision so indicated, and
(iii) specifies the intended termination date.  The failure by the Company or
Employee to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Cause or Good Reason shall not waive any right
of the Company or Employee, respectively, hereunder or preclude the Company or
Employee, respectively, from asserting such fact or circumstance in enforcing
their respective rights hereunder.

 

(d)                                 Date of Termination.  “Date of Termination”
means (i) if Employee’s employment is terminated by the Company for Cause or by
Employee for Good Reason, the date specified in the Notice of Termination,
(ii) if Employee’s employment is terminated by the Company other than for Cause,
the date on which the Company notified Employee of such termination, (iii) the
date of Employee’s death, or (iv) the 30th day after receipt of notice by
Employee from the Company that Employee has incurred a Disability (as defined
below).  To the extent necessary to have payments and benefits under this
Agreement be exempt from the requirements of Section 409A of the Code, or comply
with the requirements of Section 409A of the Code, the Company and Employee
agree to cooperate in a reasonable manner (including with regard to any
post-termination services by Employee) such that the Date of Termination as
defined in this Agreement shall constitute a “separation from service” pursuant
to Section 409A of the Code (“Separation from Service”).  Notwithstanding
anything contained in this Agreement to the contrary, the date on which a
Separation from Service occurs shall be the “Date of Termination” or termination
of employment for purposes of determining the timing of payments under this
Agreement to the extent necessary to have such payments and benefits under this
Agreement be exempt from the requirements of Section 409A of the Code or comply
with the requirements of Section 409A of the Code.

 

10

--------------------------------------------------------------------------------


 

(e)                                  Disability.  For purposes of this
Agreement, “Disability” shall have the meaning set forth in the Company’s 2015
Incentive Plan as in effect on the Effective Date.

 

4.                                      Disputes.  Any dispute or controversy
arising under, out of, or in connection with this Agreement shall, at the
election and upon written demand of the Company, be finally determined and
settled by binding arbitration in the City of Chicago, Illinois, in accordance
with the commercial arbitration rules and procedures of JAMS, and judgment upon
the award may be entered in any court having jurisdiction thereof.  Each party
shall bear its own costs, legal fees and other expenses respecting such
arbitration; provided, however, if one party shall prevail in the claims in such
arbitration as determined by the arbitrator, the non-prevailing party shall pay
the prevailing party’s costs, legal fees and other expenses respecting such
arbitration.  The parties agree that for any dispute for which the Company does
not make the arbitration election and demand, the exclusive jurisdiction and
venue will be in the federal or state courts located in Cook County, Illinois.

 

5.                                      Successors.

 

(a)                                 This Agreement is personal to Employee and
without the prior written consent of the Company shall not be assignable by
Employee otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by Employee’s legal
representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.  This Agreement
shall not be terminated by the voluntary or involuntary dissolution of the
Company or by any merger or consolidation where the Company is not the surviving
corporation, or upon any transfer of all or substantially all of the Company’s
stock or assets.  In the event of such merger, consolidation or transfer, the
provisions of this Agreement shall be binding upon and shall inure to the
benefit of the surviving corporation or corporation to which such stock or
assets of the Company shall be transferred.

 

(c)                                  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, or any
business of the Company for which Employee’s services are principally performed,
to assume expressly and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company as herein before defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

6.                                      Other Severance Benefits.  Employee
hereby agrees that in consideration for the payments to be received under
Section 1 of this Agreement, Employee waives any and all rights to any payments
or benefits under any plans, programs, contracts or arrangements of the Company
or its affiliates that provide for severance payments or benefits upon a
termination of employment.

 

11

--------------------------------------------------------------------------------


 

7.                                      Payment Cutback.  Notwithstanding any
provision of this Agreement to the contrary, if any payments or benefits to
which Employee becomes entitled, whether pursuant to the terms of or by reason
of this Agreement or any other plan, arrangement, agreement, policy or program
(including without limitation any restricted stock, stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on the vesting or exercisability of any of the foregoing) with the
Company, any successor to the Company or to all or a part of the business or
assets of the Company (whether direct or indirect, by purchase, merger,
consolidation, spin-off, or otherwise and regardless of whether such payment is
made by or on behalf of the Company or such successor) or any person whose
actions result in a Change of Control or any person affiliated with the Company
or such persons (in the aggregate, “Total Payments”), constitute “parachute
payments” within the meaning of Section 280G of the Code, and but for this
Section 7, would be subject to the excise tax imposed by Section 4999 of the
Code, then Employee will be entitled to receive either (a) the full amount of
the Total Payments or (b) a portion of the Total Payments having a value equal
to $1 less than three (3) times such individual’s “base amount” (as such term is
defined in Section 280G(b)(3)(A) of the Code), whichever of (a) and (b), after
taking into account applicable federal, state, and local income and employment
taxes and the excise tax imposed by Section 4999 of the Code or any successor
provision of the Code or any similar state or local tax, results in the receipt
by Employee on an after-tax basis, of the greatest portion of the Total
Payments.

 

All determinations required to be made under this Section 7 shall be made by the
accountant or tax counsel or other similar expert advisor selected by Employee
(such advisor, the “Tax Advisor”), which shall, if requested, provide detailed
supporting calculations both to the Company and Employee within 15 business days
of the receipt of notice from the Company or Employee that there has been Total
Payments, or such earlier time as is requested by the Company or Employee, and
if requested, a written opinion.  All fees, costs and expenses (including, but
not limited to, the costs of retaining experts) of the Tax Advisor shall be
borne by the Company.  The determination by the Tax Advisor shall be binding
upon the Company and Employee.

 

8.                                      Withholding.  The Company may withhold
all applicable required federal, state, local and other employment, income and
other taxes from any and all payments to be made pursuant to this Agreement.

 

9.                                      No Mitigation.  Employee shall have no
duty to mitigate Employee’s damages by seeking other employment and, should
Employee actually receive compensation from any such other employment, the
payments required hereunder shall not be reduced or offset by any such
compensation, except that the medical benefits provided pursuant to
Section 1(a)(iii) may be terminated as provided by Section 1(a)(iii) if Employee
receives benefits from a subsequent employer.

 

10.                               Notices.  Any notice required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been duly given and effective when delivered or sent by telephone facsimile
transmission, personal or overnight couriers, or registered mail, in each case
with confirmation of receipt, addressed as follows:

 

If to Employee:  at the most recent address on file with the Company.

 

12

--------------------------------------------------------------------------------


 

If to Company:

 

Care Capital Properties, Inc.
191 N. Wacker Drive, Suite 1200
Chicago, IL 60606

Attn.:  General Counsel

 

Either party may change its specified address by giving notice in writing to the
other in accordance with the foregoing method.

 

11.                               Waiver of Breach and Severability.  The waiver
by either party of a breach of any provision of this Agreement by the other
party shall not operate or be construed as a waiver of any subsequent breach by
either party.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provision, which other provision shall remain in full force and effect.  In the
event any provision of this Agreement is found to be invalid or unenforceable,
it may be severed from the Agreement and the remaining provisions of the
Agreement shall continue to be binding and effective.

 

12.                               Entire Agreement; Amendment.  This Agreement
contains the entire agreement of the parties with respect to the subject matter
hereof and, as of the Effective Date, supersedes all prior agreements, promises,
covenants, arrangements, communications, representations and warranties between
them, whether written or oral, with respect to the subject matter hereof.  No
provisions of this Agreement may be modified, waived or discharged unless such
modification, waiver or discharge is agreed to in writing signed by Employee and
the Company.

 

13.                               Agreement Does Not Grant Employment Rights. 
This Agreement shall not be construed as granting to Employee any right to
employment by the Company.  The right of the Company to terminate Employee’s
employment at any time, with or without Cause, is specifically reserved.

 

14.                               Compliance with Code Section 409A.  All
payments pursuant to this Agreement shall be subject to the provisions of this
Section 14.  Notwithstanding anything herein to the contrary, this Agreement is
intended to be interpreted and operated to the fullest extent possible so that
the payments and benefits under this Agreement either shall be exempt from the
requirements of Section 409A of the Code or shall comply with the requirements
of such provision; provided, however, that notwithstanding anything to the
contrary in this Agreement in no event shall the Company be liable to Employee
for or with respect to any taxes, penalties or interest which may be imposed
upon Employee pursuant to Section 409A of the Code.

 

(a)                                 Payments to Specified Employees.  To the
extent that any payment or benefit pursuant to this Agreement constitutes a
“deferral of compensation” subject to Section 409A of the Code (after taking
into account to the maximum extent possible any applicable exemptions) (a “409A
Payment”) treated as payable upon a Separation from Service, then, if on the
date of Employee’s Separation from Service, Employee is a Specified Employee (as
defined below), then to the extent required for Employee not to incur additional
taxes pursuant to Section 409A of the Code, no such 409A Payment shall be made
to Employee before the earlier of (i) six months after Employee’s Separation

 

13

--------------------------------------------------------------------------------


 

from Service; or (ii) the date of Employee’s death.  Should this Section 14
otherwise result in the delay of in-kind benefits (for example, health
benefits), any such benefit shall be made available to Employee by the Company
during such delay period at Employee’s expense.  Should this Section 14 result
in payments or benefits to Employee at a later time than otherwise would have
been made under this Agreement, on the first day any such payments or benefits
may be made without incurring additional tax pursuant to Code Section 409A (the
“409A Payment Date”), the Company shall make such payments and provide such
benefits as stipulated in this Agreement, provided, however, that any amounts
that would have been payable earlier but for the application of this Section 14,
as well as reimbursement of the amount Employee paid for benefits pursuant to
the preceding sentence, shall be paid in lump sum on the 409A Payment Date along
with accrued interest at the rate of interest published in the Wall Street
Journal as the “prime rate” (or equivalent) on the date that payments or
benefits, as applicable, to Employee should have been made under this
Agreement.  For purposes of this Section 14, the term “Specified Employee” shall
have the meaning set forth in Section 409A of the Code, as determined in
accordance with the methodology established by the Company.  For purposes of
determining whether a Separation from Service has occurred for purposes of
Section 409A of the Code, to the extent permissible under Section 409A of the
Code, subsidiaries and affiliates of the Company are those included by using a
20% standard to define the controlled group under Code Section 1563(a) in lieu
of the 50% default rule.  In addition, for purposes of determining whether a
Separation from Service has occurred for purposes of Section 409A of the Code, a
Separation from Service is deemed to include a reasonably anticipated permanent
reduction in the level of services performed by Employee to less than 50% of the
average level of services performed by Employee during the immediately preceding
12-month period.

 

(b)                                 Reimbursements.  For purposes of complying
with Section 409A of the Code and without extending the payment timing otherwise
provided in this Agreement, taxable reimbursements under this Agreement, subject
to the following sentence and to the extent required to comply with Section 409A
of the Code, will be made no later than the end of the calendar year following
the calendar year in which the expense was incurred.  To the extent required to
comply with Section 409A of the Code, any taxable reimbursements and any in-kind
benefits under this Agreement will be subject to the following: (a) payment of
such reimbursements or in-kind benefits during one calendar year will not affect
the amount of such reimbursement or in-kind benefits provided during any other
calendar year (other than for medical reimbursement arrangements as excepted
under Treasury Regulations §1.409A-3(i)(1)(iv)(B) solely because the arrangement
provides for a limit on the amount of expenses that may be reimbursed under such
arrangement over some or all of the period the arrangement remains in effect);
(b) such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another form of compensation to Employee and (c) the
right to reimbursements under this Agreement will be in effect for the lesser of
the time specified in this Agreement or 10 years plus the lifetime of Employee. 
Any taxable reimbursements or in-kind benefits shall be treated as not subject
to Section 409A of the Code to the maximum extent provided by Treasury
Regulations §1.409A-1(b)(9)(v) or otherwise under Section 409A of the Code.

 

14

--------------------------------------------------------------------------------


 

(c)                                  Release.  To the extent that Employee is
required to execute and deliver a Release to receive a 409A Payment, and this
Agreement provides for such 409A Payment to be provided prior to the 55th day
following Employee’s Separation from Service, such 409A Payment will be provided
upon the 55th day following Employee’s Separation from Service provided the
Release in the form substantially similar to the form attached hereto as
Appendix A has been executed, delivered and effective prior to such time.  To
the extent a 409A Payment is made at a later time than otherwise would have been
made under this Agreement because of the provisions of the preceding sentence of
this Section 14(c), interest for the delay and the opportunity for Employee to
pay for benefits in the interim with subsequent reimbursement from the Company
shall be provided in a manner consistent with that set forth in Section 14(a). 
To the extent that Employee is required to execute and deliver a Release to
receive a 409A Payment and this Agreement provides for such 409A Payment to be
provided in accordance with Section 14(a), such 409A Payment will be provided as
set forth in Section 14(a) provided the Release in the form mutually agreed upon
between Employee and the Company or in the form set forth in Appendix A has been
executed, delivered and effective prior to such time.  If a Release is required
for a 409A Payment and such Release is not executed, delivered and effective by
the date six months after Employee’s Separation from Service if such 409A
Payment is subject to the limitations set forth in Section 14(a) or the 55th day
following Employee’s Separation from Service if such 409A Payment is not subject
to the limitations set forth in Section 14(a), such 409A Payment shall not be
provided to Employee to the extent that providing such 409A Payment would cause
such 409A Payment to fail to comply with Section 409A of the Code.  To the
extent that any payments or benefits under this Agreement are intended to be
exempt from Section 409A of the Code as a short-term deferral pursuant to
Treasury Regulations Section 1.409A-1(b)(4) or any successor thereto and require
Employee to provide a Release to the Company to obtain such payments or
benefits, any Release required for such payment or benefit must be provided in
the form substantially similar to the form attached hereto as Appendix A no
later than March 7th of the calendar year following the calendar year of
Employee’s Separation from Service.

 

(d)                                 No Acceleration; Separate Payments;
Termination of Employment.  No 409A Payment payable under this Agreement shall
be subject to acceleration or to any change in the specified time or method of
payment, except as otherwise provided under this Agreement and consistent with
Section 409A of the Code.  If under this Agreement, a 409A Payment is to be paid
in two or more installments, for purposes of Section 409A of the Code, each
installment shall be treated as a separate payment.  Notwithstanding anything
contained in this Agreement to the contrary, the date on which a Separation from
Service occurs shall be treated as the termination of employment date for
purposes of determining the timing of payments under this Agreement to the
extent necessary to have such payments and benefits under this Agreement be
exempt from the requirements of Section 409A of the Code or comply with the
requirements of Section 409A of the Code.

 

(e)                                  Cooperation.  If the Company or Employee
determines that any provision of this Agreement is or might be inconsistent with
the requirements of Section 409A of the Code, the parties shall attempt in good
faith to agree on such amendments to this

 

15

--------------------------------------------------------------------------------


 

Agreement as may be necessary or appropriate to avoid subjecting Employee to the
imposition of any additional tax under Section 409A of the Code without changing
the basic economic terms of this Agreement.  Notwithstanding the foregoing, no
provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with Section 409A of the Code from Employee or
any other individual to the Company.  This Section 14 is not intended to impose
any restrictions on payments or benefits to Employee other than those otherwise
set forth in this Agreement or required for Employee not to incur additional tax
under Section 409A of the Code and shall be interpreted and operated
accordingly.  The Company to the extent reasonably requested by Employee shall
modify this Agreement to effectuate the intention set forth in the preceding
sentence.

 

15.                               Recoupment.  Employee acknowledges that he or
she will be subject to recoupment policies adopted by the Company pursuant to
the requirements of Dodd-Frank Wall Street Reform and Consumer Protection Act or
other law or the listing requirements of any national securities exchange on
which the common stock of the Company is listed.

 

16.                               Governing Law.  This Agreement shall be
construed in accordance with and governed by the laws of the State of Delaware
without regard to its choice of law principles.

 

17.                               Headings.  The headings in this Agreement are
for convenience only and shall not be used to interpret or construe its
provisions.

 

18.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

16

--------------------------------------------------------------------------------


 

 

CARE CAPITAL PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Kristen M. Benson

 

 

Name:

Kristen M. Benson

 

 

Title:

Executive Vice President, General

 

 

Counsel and Corporate Secretary

 

 

 

 

 

/s/ Anna N. Fitzgerald

 

Anna N. Fitzgerald

 

17

--------------------------------------------------------------------------------


 

APPENDIX A

 

RELEASE AND WAIVER OF CLAIMS

 

This Release and Waiver of Claims (“Release”) is made as of this        day of
              ,       by and between Care Capital Properties, Inc. (the
“Company”) and Anna N. Fitzgerald (“Employee”).

 

WHEREAS, the Company and Employee entered into an Employee Protection and
Noncompetition Agreement, dated as of October 4, 2016 (the “Agreement”);

 

WHEREAS, Employee’s employment with the Company has terminated; and

 

WHEREAS, in connection with the termination of Employee’s employment, under the
Agreement, Employee is entitled to certain payments and other benefits.

 

NOW, THEREFORE, in consideration of the payments and other benefits, if any, due
Employee under the Agreement (“Severance Payments”), the Company and Employee
hereby agree as follows:

 

1.                                      Except as specifically provided herein,
Employee, for Employee and Employee’s heirs, agents, executors, successors,
assigns, legal representatives, personal representatives, and administrators
(collectively, the “Related Parties”), intending to be legally bound, does
hereby RELEASE AND FOREVER DISCHARGE the Company, its agents, affiliates,
subsidiaries, parents, joint ventures, and its and their respective officers,
directors, shareholders, employees, predecessors, and partners, and its and
their respective successors and assigns, heirs, executors, and administrators
(collectively, “Releasees”) from all causes of action, suits, debts, claims
obligations, and demands of every kind and nature whatsoever in law or in
equity, known or unknown, which Employee ever had, now has, or hereafter may
have, or which the Related Parties may have, by reason of any matter, cause or
thing whatsoever, at any time prior to the execution of this Release and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to the Agreement, Employee’s employment
relationship with Company, the terms and conditions of that employment
relationship, and the termination of that employment relationship, including,
but not limited to the following: claims or demands related to salary, bonuses,
commissions, stock, stock options, any other ownership interests in the Company,
paid time off, fringe benefits, expense reimbursements, sabbatical benefits,
severance benefits, or any other form of compensation or equity; any claims
arising under the Age Discrimination in Employment Act (“ADEA”), as amended, 29
U.S.C. § 621 et seq., the Older Worker’s Benefit Protection Act, 29 U.S.C. §
626(0(1), Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C. §
2000e et seq., the Civil Rights Act of 1871, the Civil Rights Act of 1991, the
Americans with Disabilities Act, 42 U.S.C. § 12101-12213, the Rehabilitation
Act, the Family and Medical Leave Act of 1993 (“FMLA”), 29 U.S.C. § 2601 et
seq., the Fair Labor Standards Act; any other claims under any federal, state or
local common law, statutory, or regulatory provision, now or hereafter
recognized; claims for wrongful discharge, discrimination, fraud, defamation,
harassment, emotional distress, or breach of the implied covenant of good faith
and fair dealing; and any claims for attorneys’ fees and costs.  This Release
does not apply to any claims that cannot be released or waived by law or to
claims

 

A-1

--------------------------------------------------------------------------------


 

for the following: payments and benefits to Employee provided for under the
Agreement or any employee benefit plan or equity plan of the Company in which
Employee is a participant, including, without limitation, any options, stock or
other equity awards that are vested (including those that vested as a result of
Employee’s termination of employment), or payment of any benefits to which
Employee may be entitled under a Company-sponsored tax-qualified retirement or
savings plan; any rights of Employee to indemnification under the Certificate of
Incorporation or by-laws of the Company, the Agreement or other agreement
between Employee and the Company; or any rights of Employee under any directors’
and officers’ liability insurance policy maintained by the Company.  Except as
specifically provided herein, it is expressly understood and agreed that this
Release shall operate as a clear and unequivocal waiver by Employee of any claim
for accrued or unpaid wages, benefits or any other type of payment other than as
provided to Employee under the Agreement or any employee benefit plan or equity
plan of the Company in which Employee is a participant.  It is the intention of
the parties to make this Release as broad and as general as the law permits as
to the claims released hereunder.

 

2.                                      Employee further agrees and recognizes
that Employee has permanently and irrevocably severed Employee’s employment
relationship with the Company, that Employee shall not seek employment at any
time in the future with the Company or any entity with which the Company is
consolidated for financial reporting purposes, and that the Company has no
obligation to employ Employee in the future.

 

3.                                      Employee agrees that no promise or
inducement to enter into this Release has been offered or made except as set
forth herein and that Employee is entering into this Release without any threat
or coercion and without reliance on any statement or representation made on
behalf of the Company or by any person employed by or representing the Company,
except for the written provisions and promises contained in this Release.

 

4.                                      The parties agree that damages incurred
as a result of a breach of this Release will be difficult to measure.  It is,
therefore, further agreed that, in addition to the remedy set forth in
Section 6(h) or any other remedies, equitable relief will be available in the
case of a breach of this Release.  It also is agreed that, in the event Employee
files a claim against the Company (other than a charge before the EEOC) with
respect to a claim released by Employee herein, the Company may withhold,
retain, or require reimbursement of the Severance Payments.

 

5.                                      The parties agree and acknowledge that
this Release, and the settlement and termination of any asserted or unasserted
claims against the Releasees pursuant to the Release, are not and shall not be
construed to be an admission of any violation of any federal, state or local
statute or regulation, or of any duty owed by any of the Releasees to Employee.

 

6.                                      Employee certifies and acknowledges:

 

(a)                                 Employee has read the terms of this Release,
and Employee understands its terms and effects, including the fact that Employee
has agreed to RELEASE AND FOREVER DISCHARGE all Releasees from any legal action
or other liability of any type related in any way to the matters released
pursuant to this Release other than as provided in the Agreement and in this
Release;

 

A-2

--------------------------------------------------------------------------------


 

(b)                                 Employee has signed this Release voluntarily
and knowingly in exchange for the Severance Payments and other consideration
described herein, which Employee acknowledges is adequate and satisfactory to
Employee and which Employee acknowledges is in addition to any other benefits to
which Employee is otherwise entitled;

 

(c)                                  Employee has been and is hereby advised in
writing to consult with an attorney prior to signing this Release and Employee
has had the opportunity to seek legal counsel in connection with this Release;

 

(d)                                 Employee does not waive rights or claims
that may arise after the date this Release is executed;

 

(e)                                  Employee has been informed that Employee
has the right to consider this Release for a period of [21] [45] days from
receipt, and Employee has signed on the date indicated below after concluding
that this Release is satisfactory to Employee;

 

(f)                                   Neither the Company, nor any of its
directors, employees, or attorneys, has made any representations to Employee
concerning the terms or effects of this Release other than those contained
herein;

 

(g)                                  Employee has not filed a charge, lawsuit or
any other claim (and will not hereafter file a charge, lawsuit or any other
claim (other than a charge before the EEOC)) against the Company relating to
Employee’s employment and/or cessation of employment with the Company or
otherwise involving facts that occurred on or prior to the date that Employee
has signed this Release, other than a lawsuit or claim that the Company has
failed to pay Employee the Severance Payments or benefits due under any employee
benefit plan or equity plan of the Company in which Employee is a participant;
and

 

(h)                                 If Employee commences, continues, joins in,
or in any other manner attempts to pursue a recovery for any claim released
herein against any of the Releasees, or otherwise violates the terms of this
Release, (i) Employee will cease to have any further rights to Severance
Payments from the Company, and (ii) Employee shall be required to return any
Severance Payments made to Employee by the Company (together with interest
thereon).  A claim that would be expressly permitted by the terms of this
Release were it successful will not be deemed a violation of this Release even
if such claim is unsuccessful, provided that such claim is made in good faith. 
In addition, this Release is not intended and does not limit Employee’s right to
file a charge with or participate in an investigative proceeding of the EEOC.

 

7.                                      Employee acknowledges that Employee may
later discover facts different from or in addition to those which Employee knows
or believes to be true now, and Employee agrees that, in such event, this
Release shall nevertheless remain effective in all respects, notwithstanding
such different or additional facts or the discovery of those facts.

 

8.                                      This Release may not be introduced in
any legal or administrative proceeding, or other similar forum, except one
concerning a breach of this Release.

 

A-3

--------------------------------------------------------------------------------


 

9.                                      If all or any part of this Release is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any other portion of this
Release.  Any section or a part of a section declared to be unlawful or invalid
shall, if possible, be construed in a manner which will give effect to the terms
of the section to the fullest extent possible while remaining lawful and valid.

 

10.                               This Release shall not be altered, amended, or
modified except by written instrument executed by the Company and Employee.  A
waiver of any portion of this Release shall not be deemed a waiver of any other
portion of this Release.

 

11.                               This Release may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument.

 

12.                               This Release shall be governed by and
construed and interpreted in accordance with the laws of the State of Illinois
without regard to its choice of law principles.

 

13.                               Employee also understands that Employee has
the right to revoke this Release within seven days after execution, and that
this Release will not become effective or enforceable until the revocation
period has expired, by giving written notice as provided in Section 10 of the
Agreement.

 

(Signature Page to Follow)

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties
execute the foregoing Release and Waiver of Claims.

 

 

EMPLOYEE

 

 

 

 

 

Date:

 

 

 

 

CARE CAPITAL PROPERTIES, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

A-5

--------------------------------------------------------------------------------